DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. Claim [1] is objected to because of the following informalities:  In claim 1 line 5 the limitation reciting” the frame portion: is meant to be “the plurality of frame portion”, and also in claim 1 line 9 “ the first signal pulses” is meant to be “ the predetermined number of first signal pulses”.  Appropriate correction is required.

3. Claim [16]  is objected to because of the following informalities:  In claim 16 line 9 the limitation reciting” the frame portion: is meant to be “the plurality of frame portion”, and also in claim 16 line 13 “ the first signal pulses” is meant to be “ the predetermined number of first signal pulses”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claims [1 and 16] are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim [1 and 16] recites the limitation the sampling clock signal is different from  a duration of the first data sequence.  The claim language recites a first data sequence  is encoded into  the first  predetermined number of first data sequence. However it is not clear to one of ordinary skill in the art from  the claim language what is  the duration of the data sequence stands for  or represents, whether it is a duration required  for the encoded data sequence to be transmitted to the capturing camera module  or  the period (time)  required to process the transmitted data sequence in the camera module, Thus the limitation unclear and  making the claim as a whole vague and unclear. Appropriate correction consistent to applicant’s disclosure is required. For examination purpose the limitation is interpreted as below.

Claims 2-15 fails to cure the deficiency of claim 1 thus rejected by the same reasoning. 

Claims 17-20 fails to cure the deficiency of claim 16 thus rejected by the same reasoning. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claim(s) [1-3 and 16-18] are is/are rejected under 35 U.S.C. 102 (a2) as being  anticipated by Darbi (US. 2020/0287624).

Re Claim [1] Darbi  discloses a computer-implemented method (see figs. 1 and 6), comprising: causing a camera module (see 102 fig. 6),  to capture a plurality of frame portions (601 fig. 6) with an exposure time (time required to capture each frame or modulated signal as depicted in fig. 6) at a sampling clock period (see fig. 6 ¶0081, according to some embodiments of the invention. It should be noted that the modulated light beams 504 of the LEDs may be first recorded by the image sensor of the receiver mobile device across a series of at least “Np” consecutive video frames 601 [referring to a period of the modulated  signal as depicted in fig. 6, equated to sampling clock period]); wherein the frame portions (601 fig. 6) correspondingly reflect a predetermined number of first signal pulses periodically generated by a light source (see ¶0081, “Np” consecutive video frames 601); and the sampling clock period is different from a duration of the first data sequence such that a second data sequence is obtained from cycling through all of the first data sequence (see ¶0119, At the receiver device, the phase coded signal may be regularly sampled by the sequence of video frames 1204, using exposure times (indicated “TExposure”). In some embodiments, the clock period (indicated “TClock”), or some integer multiple thereof, of the transmitter's clock signal 1202 may be set to be marginally longer than the frame-to-frame time interval (indicated “TFrame”) of a camera by a factor Δ, such that TClock=TFrame+Δ. [by the virtue of having a longer clock signal, generating a second data based on the pattern of a first signal  is possible]).

Re Claim [2]  Darbi further discloses, wherein the sampling clock period exceeds a duration of the first data sequence by a duration of at least one of the first signal pulses (see fig. 12,  Tclock and T exposure).

Re Claim3. Darbi further disclses, wherein the first data sequence is encoded into the first signal pulses by pulse width modulation (PWM); and one of the first signal pulses is bright or dark (see ¶0120, light pulses undergoing transition from ‘1’ to ‘0’ [1, being bright and zero being black or dark) .

Re Claim [16],  Darbi discloses a system (see fig. 1), comprising: a camera module (see 102 figs. 1); at least one memory configured to store program instructions (see102  fig.6 ,  mobile device 102, having processing and memory); and at least one processor configured to execute the program instructions (see 102 fig. 6,  mobile device 102, having processing and memory), which cause the at least one processor to perform steps comprising: causing a camera module (102 fig. 6)  to capture a plurality of frame portions with an exposure time at a sampling clock period (see fig. 6 ¶0081, according to some embodiments of the invention. It should be noted that the modulated light beams 504 of the LEDs may be first recorded by the image sensor of the receiver mobile device across a series of at least “Np” consecutive video frames 601 [referring to a period of the modulated  signal as depicted in fig. 6, equated to sampling clock period]); wherein the frame portions (601 fig. 6) correspondingly reflect a predetermined number of first signal pulses periodically generated by a light source (see ¶0081, “Np” consecutive video frames 601); the exposure time corresponds to a duration of one of the predetermined number of first signal pulses (see  Texposure fig. 12); a first data sequence is encoded into the first signal pulses (see ¶0081, It should be noted that the modulated light beams 504 of the LEDs may be first recorded by the image sensor of the receiver mobile device across a series of at least “Np” consecutive video frames 601); and the sampling clock period is different from a duration of the first data sequence such that a second data sequence is obtained from cycling through all of the first data sequence (see ¶0119, At the receiver device, the phase coded signal may be regularly sampled by the sequence of video frames 1204, using exposure times (indicated “TExposure”). In some embodiments, the clock period (indicated “TClock”), or some integer multiple thereof, of the transmitter's clock signal 1202 may be set to be marginally longer than the frame-to-frame time interval (indicated “TFrame”) of a camera by a factor Δ, such that TClock=TFrame+Δ. [by the virtue of having a longer clock signal, generating a second data based on the pattern of a first signal  is possible]).
 
Re claim [17],   claim 17 except a few changes in wording has substantially same limitation as 2 above thus analyzed and rejected by the same reasoning.

Re claim [18],   claim 18 except a few changes in wording has substantially same limitation as 3 above thus analyzed and rejected by the same reasoning.
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698